Name: Commission Regulation (EEC) No 1708/93 of 30 June 1993 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products, in particular as regards certain agrimonetary aspects
 Type: Regulation
 Subject Matter: agricultural policy;  trade policy;  agricultural activity
 Date Published: nan

 1 . 7 . 93 Official Journal of the European Communities No L 159/77 COMMISSION REGULATION (EEC) No 1708/93 of 30 June 1993 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products, in particular as regards certain agrimonetary aspects THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas in the case of advances on refunds under the arrangements for processing or storage prior to export, the commercial objective of the operation is attained once the products are placed under customs control guaranteeing that the processed products or goods will be exported within a specified period ; whereas it is necessary there ­ fore to fix as the operative event for agricultural conver ­ sion the date of acceptance of the 'payment declaration' within the meaning of Article 25 of Regulation (EEC) No 3665/87 ; Whereas for the special cases of victualling and deliveries of catering supplies referred to in Articles 34 and 42 of Regulation (EEC) No 3665/87, Article 35 of that Regula ­ tion lays down a simplified procedure for the calculation of the refunds ; whereas under that procedure, the last day of the month is taken into consideration for deliveries made each month ; whereas that date should . be taken also, under the simplified procedure, as the operative event for the agricultural conversion rate ; Whereas for reasons of clarity Article 20 (2) of Regulation (EEC) No 3665/87 should be amplified ; Whereas some of these measures must be applied with effect from 1 July 1993 which is the date of entry into force of certain provisios of Regulation (EEC) No 1068/93 ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant Mana ­ gement Committee, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Articles 17 and 30 thereof, and to the corresponding provisions of the other regulations on the common organization of the market in agricultural products, Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 1344/86 (4), and in particular the second subparagraph of Article 6 (2) and Article 3 (6) and the corresponding provisions of the other regulations laying down general rules for granting export refunds for agricultural products, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), and in particular Articles 6 and 12 thereof, Whereas Regulation (EEC) No 3813/92 introduces new agrimonetary arrangements abolishing the monetary compensatory amounts with effect from 1 January 1993 ; whereas it is necessary to adopt Commission Regulation (EEC) No 3665/87 (6), as last amended by Regulation (EEC) No 1 525/92 f), to those new arrangements ; Whereas Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (8) establishes the operative events for the agricultural conversion rates, in particular those applicable to the refunds and advances ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3665/87 hereby amended as follows : 1 . Article 20 (2) is replaced by the following : '2 . The part of the refund referred to in paragraph 1 shall be calculated : (a) in the case of exports where the refund has not been fixed in advance : at the lowest rate applicable on the date of accep ­ tance of the export declaration, on condition that different rates are applicable for all non-member countries for the products concerned ; ') OJ No L 148, 28 . 6 . 1968, p. 13 . 2) OJ No L 215, 30. 7 . 1992, p. 64 . 3) OJ No L 155, 3 . 7. 1968 , p. 1 . 4) OJ No L 119, 6 . 5 . 1986, p. 36. 5) OJ No L 387, 31 . 12 . 1992, p. 1 . 6) OJ No L 351 , 14. 12. 1987, p. 1 . ^ OJ No L 160, 13 . 6 . 1992, p. 7. s OJ No L 108, 1 . 5 . 1993, p. 106. No L 159/78 Official Journal of the European Communities 1 . 7. 93 (b) in the case of exports where the refund has been fixed in advance and in respect of which no compulsor destination has been specified : at the lowest rate of refund applicable on the date of deposit of the application for the export licence or avance fixing certificate, on condition that diffe ­ rent rates are applicable for all non-member coun ­ tries for the products concerned ; this rate shall be adjusted, where appropriate, on the date of accep ­ tance of the export declaration ; (c) in the case of exports where the refund has been fixed in advance and in respect of which a compul ­ sory destination has been specified :  on the basis of the rate of rerfund calculated in accordance with the provisions laid down under (b), where that rate is less than that calculated under the provisions laid down under (a),  on the basis of the rate of refund calculated in accordance with the provisions laid down under (a), where that rate is less than that calculated under the provisions laid down under (b), on condition that, for those products, different rates are applicable for all non-member countries on the date of acceptance of the export declaration and on the date of deposit of the application for the export licence or advance fixing certificate .' 2 . Article 26 (2) is replaced by the following : '2. The date of acceptance of the payment declara ­ tion shall determine : (a) the rates of the refund application where the rates are not fixed in advance ; question, plus or minus the accessio compensatory amount, shall be corrected, except in cases of force majeure, where one or more of the time limits laid down in this Regulation have not been complied with , as follows :  it shall first be reduced by 15 % where one or more of the time limits referred to in Articles 27 (5), 28 (5) and 32 ( 1 ) are exceeded ; this reduced refund shall be reduced by 2 % for each day by which the time limits referred to in Articles 27 (5) and 28 (5) are exceeded and by 5 % for each day by which the time limit referred to in Article 32 ( 1 ) is exceeded,  where the documents referred to in Article 47 (2) are produced within six months of the time limit set for their production, the refund, where appro ­ priate as determined following the application of the preceding indent, shall be reduced by an amount equal to 1 5 % of the refund which would have been paid if all the time limits had been complied with,' 5 . The following subparagraph is added to Article 35 (2) : 'The last day of the month shall also be taken as effec ­ tive date for determining the agricultural conversion rate used to convert the amount of the refunds into national currency.' 6 . In the second subparagraph of Article 40 (3) the words 'the market rate' are replaced by 'the agricultural conversion rate'. 7 . Articles 24 and 31 (2) are deleted. 8 . The references to 'monetary compensatory amount', 'monetary compensatory amounts' and 'monetary coef ­ ficient' contained, as appropriate, in : (b) any adjustments to be made to the rates of refund where they are so fixed ; (c) the operative event of the agricultural conversion rate for the refund.' 3 . In Article 29 :  the second subparagraph of paragraph 3 is replaced by the following : 'The rate used shall be reduced or increased, as the case may be, by the accession compensatory amounts.' paragraph 4 is deleted.  Article 19 (2),  Article 22 (2),  the first subparagraph of Article 25 (2),  Article 27 ( 1 ),  Article 28 ( 1 ) and the second subparagraph of Article 28 (4),  Article 31 ( 1 ),  Article 33 ( 1 ),  Article 38 (4), and  Article 44 are hereby deleted . 4. Article 33 (2) is replaced by the following : '2 . Notwithstanding Article 48 ad without prejudice to the provisions of the second sentence of paragraph 1 of this Article, the refund applicable to the export in Article 2 This Regulation shall enter into force on 1 July 1993 . 1 . 7. 93 Official Journal of the European Communities No L 159/79 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission